Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-3, 5-15, 22-27 are subject to examination.  
Claims 4, 16-21 are cancelled.  

Drawings
The figures submitted on the filing date of this application are acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 5, 22-25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al., 9167506 in view of Shan WO 2017078776 A1 and Bae et al., 20060128362.
Referring to claim(s) 1, 22, Faccin discloses A non-transitory computer-readable storage medium that stores software executable by one or more processors of a packet gateway (P-GW) to cause the P-GW to: an apparatus of a packet gateway (P-GW), (fig. 10, claim 1), the apparatus comprising: processing circuitry configured to: decode 
In some embodiments, receiving the indication of a type of connectivity occurs during one of: attachment; when requesting an additional packet data protocol (PDP) context; at packet data network (PDN) connection. In some embodiments, receiving the indication of a type of connectivity occurs within one of: an ATTACH REQUEST message; a CREATE PDP CONTEXT REQUEST message; and a PDN CONNECTIVITY REQUEST message. In some embodiments, requesting a type of connectivity occurs within one of: an ATTACH REQUEST message; a CREATE PDP CONTEXT REQUEST message; and a PDN CONNECTIVITY REQUEST message (col., 4, lines 12-25)
The network provides an indication of the Selected Connectivity Type to the UE indicating either LIPA, SIPTO or remote connectivity. This can be achieved by including in the acceptance of a PDP Context Activation Request or UE Requested PDN Connection Request or IKEv2 connection establishment or DSMIPv6 tunnel establishment (for example a Binding Acknowledgment message) or non-3GPP PDN connection establishment (for example for a 3GPP2 cell). In some implementations this may include an indication in a PDP CONTEXT ACCEPT message or an ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message indicating one of the three types of connectivity. In some implementations this may include an indication in an IKEv2 connection establishment or DSMIPv6 tunnel establishment (for example a Binding Acknowledgment message) or non-3GPP PDN connection establishment (for example for a 3GPP2 cell) indicating one of the three types of connectivity, col., 34, lines 40-60

secondary authentication information of a user equipment (UE) for trusted access during establishment of a packet data network (PDN) connection for the UE (ciphering of data, fig. 7, 8A), 
(258) The PDN subscription contexts provided by the HSS may contain, but is not limited to only, one or more of: a) the identity of a PDN GW and an APN; b) an APN and an indication for the APN whether the allocation of a PDN GW from the VPLMN is allowed or whether a PDN GW from the HPLMN may be allocated; c) an APN and an indication for the APN of the Connectivity Type allowed for the UE; or d) the identity of a PDN GW and an APN and an indication for the APN of the Connectivity Type allowed for the UE. The PDN subscription contexts may also contain a list of Service Set Identifiers (SSIDs) of WLAN radio cells, or a list of identifiers of 3GPP2 cell or femto cell. If the UE provides the Requested Connectivity Type indication, an access gateway may use such indication and the information of the current radio access and possibly a list of CSG IDs or SSIDs or identifiers of 3GPP2 cells or femto cells obtained from the HSS subscription context to select the PDN GW. Examples of an access gateway may include, but are not limited to: an evolved Packet Data Gateway (ePDG) for connection over WLAN and a trusted non-3GPP IP access for connection over 3GPP2 radio access. Examples of information of the current radio access may include, but are not limited to: the SSID of a WLAN radio cell, or another identifier related to the WLAN radio cell, or CSG ID of the current CSG cell for a 3GPP2 radio access or another identifier of a 3GPP2 cell or femto cell (col., 23, lines 13-40)

wherein the secondary authentication information are provided in a Protocol Configuration Option (PCO) information element (IE) from a Serving General Packet Radio Service (GPRS) Support Node (SGSN), (140, fig. 5); and 
1) Via Protocol Configuration Option (PCO) at the attach procedure or UE requested PDN Connectivity procedure, for 3GPP access as defined for GERAN, UTRAN or E-UTRAN or trusted non-3GPP access (if supported). The UE may provide at the attach procedure or UE requested PDN Connectivity procedure the Requested Connectivity Type indication, and the selection of the PDN GW and of the IP address of the PDN GW takes into consideration the Requested Connectivity Type indication (col., 28, lines 15-30)

authenticate the UE with an external server using the secondary authentication information (fig., 8A, 21, col., 23, lines 13-40); and a memory configured to store the secondary authentication information (col., 65, lines 36-50).
Faccin does not specifically mention about, which is well-known in the art, which Shan discloses, authentication credentials (PAP/CHAP in the PCO IE, para 31, 49, 70. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing credentials within parameters of PAP/CHAP. One of ordinary skilled in the art would readily know what PAP/CHAP is.
PAP is well-known Password Authentication Protocol, and CHAP is well-known Challenge Handshake Authentication Protocol. Both would be used to authenticate sessions and can be used with many networks. PAP works like a standard login procedure. The system would authenticate by using a username and password combination, para 31, 49, 70.
 Faccin and Shan do not specifically mention about, which is well-known in the art, which Bae discloses, received (authentication information of UE received from SGSN, para 44, 30). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing authentication information sent by SGSN. One of ordinary skilled in the art would readily know what authentication information is. Authentication is the act of proving an assertion, such as the identity of a computer system user. The information provided by the SGSN would enable asserting the UE for secure communication, para 44, 30.

Referring to claim(s) 2, 23, Faccin discloses wherein the PCO IE is contained in a non-access stratum (NAS) message carried by a packet data network (PDN) Connectivity Request (usage of NAS with PDN CONNECTIVITY REQUEST message over the network, (col., 4 lines 9-23, col., 6, lines 32-38). 


Referring to claim(s) 3, 24, Faccin discloses decode, from the SGSN, a Create Packet Data Protocol PDP Context Request that comprises the secondary authentication credentials (extracting of Create PDP Context Request message over the network (col., 4 lines 9-23, col., 6, lines 32-38, col., 34, lines 40-50). 

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al., 9167506 in view of Shan WO 2017078776 A1 and Buckley al., WO 2018037126. 
Referring to claim(s) 12, Faccin discloses An apparatus of a Serving General Packet Radio Service (GPRS) Support Node (SGSN), the apparatus comprising: processing circuitry configured to: (fig. 5, col., 47, lines 1-15), 
decode, authentication information for trusted access during establishment of a packet data network (PDN) connection (usage of ACTIVATE PDP CONTEXT REQUEST MESSAGE TO SGSN FROM UE, col., 47, lines 1-15)

encode, for transmission to a PDN gateway (P-GW), the secondary authentication
information for authentication of the UE with at least one external server using the secondary
authentication information (usage of CREATE PDP CONTEXT REQUEST message from the SSGM, col., 48, lines 40-67)
wherein the secondary authentication information are provided in a Protocol Configuration Option (PCO) information element (IE) from a user equipment UE, 
1) Via Protocol Configuration Option (PCO) at the attach procedure or UE requested PDN Connectivity procedure, for 3GPP access as defined for GERAN, UTRAN or E-UTRAN or trusted non-3GPP access (if supported). The UE may provide at the attach procedure or UE requested PDN Connectivity procedure the Requested Connectivity Type indication, and the selection of the PDN GW and of the IP address of the PDN GW takes into consideration the Requested Connectivity Type indication (col., 28, lines 15-30)

authenticate the UE with an external server using the secondary authentication information (fig., 8A, 21, col., 23, lines 13-40); and a memory configured to store the secondary authentication information (col., 65, lines 36-50).
Faccin does not specifically mention about, which is well-known in the art, which Shan discloses, authentication credentials (PAP/CHAP in the PCO IE, para 31, 49, 70). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing credentials within parameters of PAP/CHAP. One of ordinary skilled in the art would readily know what PAP/CHAP is.
PAP is well-known Password Authentication Protocol, and CHAP is well-known Challenge Handshake Authentication Protocol. Both would be used to authenticate sessions and can be used with many networks. PAP works like a standard login procedure. The system would authenticate by using a username and password combination, para 31, 49, 70.
Faccin and Shan do not specifically mention about, which is well-known in the art, which Buckley discloses received, received PCO from UE, Para 145, 152. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing received PCO from the UE. One of ordinary skilled in the art would readily know what PCO is. Protocol Configuration Options are,
PDN Connectivity Request (LTE), ActivateDefaultEPSBearerContextRequest (LTE), ActivateDefaultEPSBearerContextAccept (LTE), PDU session establishment request (NR)
PDU session establishment accept (NR). The UE provided PCO with above information would enable the UE to provide additional information about a network that is connecting to, para 145, 152.

Referring to claim(s) 13, Faccin discloses wherein the PCO IE is contained in a non-access stratum (NAS) message carried by a packet data network (PDN) Connectivity Request (usage of NAS with PDN CONNECTIVITY REQUEST message over the network, (col., 4 lines 9-23, col., 6, lines 32-38). 

Referring to claim(s) 14, Faccin discloses decode, from the UE, an Activate Packet Data Protocol PDP Context Request that comprises the secondary authentication credentials ((usage of ACTIVATE PDP CONTEXT REQUEST MESSAGE TO SGSN FROM UE, col., 47, lines 1-15, col., 4 lines 9-23, col., 6, lines 32-38) and encode, for transmission to the P-GW, a Create PDP Context Request that comprises the secondary authentication information (usage of CREATE PDP CONTEXT REQUEST message from the SSGM, col., 48, lines 40-67, col., 4 lines 9-23, col., 6, lines 32-38).

Referring to claim(s) 15, Faccin discloses decode, from the SGSN, a Create Packet Data Protocol PDP Context Request that comprises the secondary authentication credentials (extracting of Create PDP Context Request message over the network (col., 4 lines 9-23, col., 6, lines 32-38, col., 34, lines 40-50). 

Referring to claim(s) 5, 25, Shan discloses wherein the PCO IE comprises at least one of a Password Authentication Protocol (PAP) or Challenge Handshake Authentication Protocol (CHAP) user credentials (PAP/CHAP in the PCO IE, para 31, 49, 70). 

Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shan, Bae and ROPOLYI et al., WO 2011137928 A1.
Referring to claim(s) 6, Faccin, Bae and Shan do not specifically mention about, which is well-known in the art, which Ropolyi discloses, to decode, from the UE via an S2c interface, the secondary authentication credentials based on Internet Engineering Task Force (IETF) Request for Comments (RFC) 4739 during establishment of security association signaling via Internet Key Exchange Version 2 (IKEv2), page 3, lines 16-25, page 2, lines 24-36.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known S2c interface, Internet Engineering Task Force (IETF) Request for Comments (RFC) 4739, and  security association signaling via Internet Key Exchange Version 2 (IKEv2). One of ordinary skilled in the art would readily know the usage of these entities. S2c interface would enable communication between UE and PDN GW to communicate messages. RFC 1479 provide implementation for multiple authentication exchanges in well-known IKEv2 protocol. The IKEv2 protocol would enable setting up a secure association for secure connection between clients and servers for secure transmission of messages, page 3, lines 16-25, page 2, lines 24-36.

Claim(s) 7, 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shan, Bae, ROPOLYI and KR 20180097113.
Referring to claim(s) 7, 26, Ropolyi discloses, wherein the processing circuitry is further configured to decode, from the UE via an S2b interface, the secondary authentication credentials based on Internet Engineering Task Force (IETF) Request for Comments (RFC) 4739 during establishment of security association signaling via Internet Key Exchange Version 2 (IKEv2), and if multiple authentications are supported (page3, lines 16-25, page 2, lines 24-36). Faccin, Bae, Ropolyi and Shan do not specifically mention about, which is well-known in the art, which KR 20180097113 discloses, the secondary authentication credentials are provided in an Additional Protocol Configuration Options (APCO) information element (IE) (para 5, page 6, para 10, page 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known APCO. One of ordinary skilled in the art would readily know the usage of APCO. APCO would enable utilizing data structure of APCO would be communicated between devices to communicate authentication messages. Credentials within APCO would enable setting up a secure association for secure connection between clients and servers for secure transmission of messages, para 5, page 6, para 10, page 7.

Claim(s) 8, 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shan, Bae, ROPOLYI and KR 20180097113 and CN 102938734 A.
Referring to claim(s) 8, 27, Faccin, KR 20180097113, Bae, Ropolyi and Shan do not specifically mention about, which is well-known in the art, which CN 102938734 A discloses, a virtual private network (VPN) context / VPN tunneling type (abstract, para 10, 24, 37, 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known VPN tunneling type. One of ordinary skilled in the art would readily know the usage of VPN tunneling type. The most commonly used tunneling protocols in the VPN industry are PPTP, L2TP/IPSec, SSTP, and OpenVPN.  Based on the type of VPN tunneling type, the device would enable setting a secure association for secure connection between clients and servers for secure transmission of messages, abstract, para 10, 24, 37, 60.

Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shan, Bae, and Zhu et al., 8,397,280.
Referring to claim(s) 9, Faccin, Bae, and Shan do not specifically mention about, which is well-known in the art, which Zhu discloses, to encode, for transmission to a Remote Authentication Dial In User Service (RADIUS) server, a RADIUS Access-Request message comprising the secondary authentication credentials (usage of RADIUS Access Request message for authentication, col., 9, lines 49-65) and decode, from the RADIUS server in response to transmission of the RADIUS Access-Request message, a RADIUS Access-Accept message comprising the secondary authentication credentials (usage of RADIUS Access Accept message for authentication, col., 11, lines 29-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known RADIUS server with RADIUS Access Accept message and RADIUS Access Request message for trust. One of ordinary skilled in the art would readily know the usage of RADIUS server. RADIUS (Remote Authentication Dial-In User Service) is a client-server protocol and software that enables remote access servers to communicate with a central entity to authenticate dial-in users and authorize their access to the requested system or service. The RADIUS server would enable setting a secure association for secure connection between clients and servers for secure transmission of messages, col., 9, lines 49-65, col., 11, lines 29-36.

Claim(s) 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shan, Bae, Zhu and Su, US 8793782 B1.
Referring to claim(s) 10, Zhu discloses, allocate a RADIUS client without allocation of a DHCP client (usage of RADIUS Access Request message for authentication with RADIUS client, col., 9, lines 49-65) and the RADIUS Access-Request further includes a configuration that comprises the RADIUS client (usage of RADIUS Access Accept message for authentication with RADIUS client, Col., 11, lines 29-36). 
Faccin, Bae, Zhu, and Shan do not specifically mention about, which is well-known in the art, which Su discloses, another configuration comprising RADIUS server (forwarding to specific RADIUS server by a server), col., 8, lines 42-62. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known RADIUS server with RADIUS Access Accept message and RADIUS Access Request message for trust. One of ordinary skilled in the art would readily know the usage of RADIUS server. RADIUS (Remote Authentication Dial-In User Service) is a client-server protocol and software that enables remote access servers to communicate with a central entity to authenticate dial-in users and authorize their access to the requested system or service. The RADIUS server would enable setting a secure association for secure connection between clients and specific servers for secure transmission of messages, col., 8, lines 42-62.

Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shan, Bae, Zhu, Su, and Yang et al., CN 106357486 A.
Referring to claim(s) 11, Faccin, Bae, Zhu, Su and Shan do not specifically mention about, which is well-known in the art, which Yang discloses, allocate a RADIUS client and a DHCP client, encode a DHCP Discover message, the DHCP Discover message comprising a configuration that includes the DCHP client, and decode the DHCP Offer message from the DHCP server, the DHCP Offer method comprising another configuration that comprises the DCHP client, Para 8, page 4, Para 2, 3, page 5, Para 5, 11, page 6. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Faccin to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known DHCP server, DHCP with DHCP discover message for configuring connection with a client. One of ordinary skilled in the art would readily know the usage of DHCP server, DHCP with DHCP discover message. The DHCP DISCOVER message contains an identifier unique to the client (typically the MAC address). The message might also contain other requests, such as requested options (for example, subnet mask, domain name server, domain name, or static route). The message is sent out as a broadcast. The DHCP server stores the configuration information in a database that includes: Valid TCP/IP configuration parameters for all clients on the network. Valid IP addresses, maintained in a pool for assignment to DHCP clients, as well as excluded addresses. The DHCP server would enable setting a secure association for secure connection between clients and specific servers for secure transmission of messages, Para 8, page 4, Para 2, 3, page 5, Para 5, 11, page 6.

Response to Arguments
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-3, 5-15, 22-27 is maintained. 
Regarding applicant’s statements at page 11, Without conceding the propriety of these rejections, Applicant has amended each of claims 1, 12, and 22 in an attempt to resolve the Examiner’s concerns. Applicant submits that these amendments are merely for clarification, to expedite prosecution, and are not intended to change the scope of the claims. As such, these amendments should not necessitate any new or additional search; Applicant has contrarily amended claims as following with additional limitation, “received”, which was not the Examiner’s concerns as asserted by the applicant.

    PNG
    media_image1.png
    315
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    317
    655
    media_image2.png
    Greyscale

It is not apparent why the Applicant has narrowed the claimed subject matter with “received” limitation and also mentioned that it is Examiner’s concerns. Please see prior office action, which doesn’t mention about adding “received” to narrow the claim subject matter over the prior art rejections or any other rejections.

Applicant failed to consider regarding the applicant added “received” limitation, “Where a reply to a rejection of claims includes a claim amendment, Applicants "must clearly point out the patentable novelty which he or she thinks the claims present" in view of the references and must "show how the amendments avoid such references." 37 CFR 1.111 (c). 

Regarding Applicant’s concerns,
“The present Specification is concerned with using an already-secured communication connection, such as a cellular network (CN), to establish VPN-less access to an enterprise network. See Specification at, e.g., [0029]-[0031]. To accomplish this, primary authentication may be used to authenticate between the client and CN, and a secondary authentication procedure may be used for authentication with external data networks outside the mobile operator domain; 1.e., with packet data networks (PDNs). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, “The present Specification is concerned with using an already-secured communication connection, such as a cellular network (CN), to establish VPN-less access to an enterprise network. See Specification at, e.g., [0029]-[0031]. To accomplish this, primary authentication may be used to authenticate between the client and CN, and a secondary authentication procedure may be used for authentication with external data networks outside the mobile operator domain; 1.e., with packet data networks (PDNs)”, are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The First inquiry must be into exactly what the claims define. See In re Wilder, 166 USPQ 545, 548 (CCPA 1970). 

Regarding Applicant’s concern, Faccin does not suggest a secondary authentication with an outside network; Applicant failed to consider that “outside network” is not limited to any particular network. The outside network is not different than a “network”. It is not outside of the mobile operator domain as mentioned above, nor outside of anything.

Regarding Applicant’s concern, Specifically, Faccin does not teach any step akin to “authenticate the UE with at least one external server using the secondary authentication credentials,”, Applicant failed to consider that these limitations are not rejected under Faccin alone. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding Applicant’s concern, Shan does not teach or suggest how or why such parameters may be used, much less the specific step of “authenticat[ing] the UE with at least one external server using the secondary authentication credentials,”, Applicant failed to consider that these limitations are not rejected under Shan alone. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant also failed to consider what is claimed. The claimed server is not limited to software or hardware. The claimed server is not limited to external to anything. Applicant has failed to claim primary authentication credentials as compared to secondary authentication credentials. Mere labelling “secondary” do not make the authentication credentials different than the primary authentication credentials or even “authentication credentials”. Applicant also failed to consider that the claimed UE is not limited to any particular device,  the claimed memory is merely configured to store but not limited to storing anything. In the claim 1 processing circuity is merely configured to, however it is not limited to authenticate as asserted by the Applicant in the remarks.
The First inquiry must be into exactly what the claims define. See In re Wilder, 166 USPQ 545, 548 (CCPA 1970).

Conclusion
Applicant is reminded for compact prosecution rather extended prosecution.
Mere arguments would not make the claim subject matter novel.
Considering Applicant’s remarks; MPEP 1201 states: Where the differences of opinion concern the denial of patent claims because of prior art or other patentability issues, the questions thereby raised are said to relate to the merits, and appeal procedure within the Office and to the courts has long been provided by statute (35 USC 143). 35 U.S.C. 134 (a) states: An applicant for a patent, any of whose claims has been twice rejected, may appeal from the decision of the primary examiner to the Board of Patent Appeals and Interferences, having once paid the fee for such appeal.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496